Title: To John Adams from Jean de Neufville, 7 June 1782
From: Neufville, Jean de
To: Adams, John




7 June 1782

Sir

We are honored by your Excelly. Letter of yesterday with the letters we wanted inclosed, the reason we have mentioned in our last our accounts to you, is—that the Honle. Thos. Barclay Esqr. has lately mentioned again, the reffering them to you and Dr. Franklin, or At least that he should write both your Excellys. on the subject, and it could not but appear more reasonable to us, that the persons empowered by Congress to settle the business in Europe of that kind, should do it now, in this instance; rathan than write to America for directions upon it which we are told can only produce the referring the matter back to themselves, who ought to be the best judges of the matter. With respect to the money advanced to the American Prisoners, and particularly to Capn. Talbot, we are sensible the Dutch Consul went beyond your, or our orders, we have only transmitted him your request in behalf of these men; and he is sensible of it himself, as he acknowledged it by his Letter, and for that reason we sent both letter and account for your perusal; but as your Exy. is not bound by what the consul has done, you will please only tell us, what part, of these charges (if any) you chuse we should pass to your acct—or more properly what part of it we are to discharge from it—having agreeable to yours of 1st. Inst. (which did not object to it) inform’d Mr. F Jarink Pjasink that tho’ he had exceeded orders, you had not disaproved of what he had done, in favor of Captn Talbot but observed to him at same time, not to go beyond orders in future at any rate we should not have suffered him to be out of pocket on such an occasion, knowing how difficult it is to refuse to relieve distressed Prisonners, particularly when they know the persons that Interest themselves in their behalf, but if we are to pay the whole of this, it will be but a very trifling addition indeed, to the charge we have been at on the same account, before; and we should have taken that of these men also to ourselves, had you not given us a list of them to procure their Liberty, if possible; in that case we Could not hesitate in the propriety of Congress’s discharging the disburses of the Consul, by handing it you, rather than in this case, to take that charge to ourselves, but as we said before it can make but a trifling addition to the expence we have been at, and we shall abide by whatever Your Exy. may determine, and have the honor to remain Sir Your most obdt & hum Servt.

John de Neufville

